DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application #16860606 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 14-30 are allowed.

The following is the reason for allowance of claim 14, pertinent arts do not alone or in combination disclose: a removing liquid from a beveled portion film removing nozzle toward the semiconductor wafer to remove the coating film formed on the beveled portion; an imaging module including an imaging part configured to image the semiconductor wafer; a semiconductor wafer transfer mechanism configured to transfer the semiconductor wafer between the at least one coating module and the imaging module; a storage part; and a controller configured to: control the imaging module to image an outer end surface of a semiconductor wafer for a parameter adjustment, which is processed by the at least one coating module; obtain state information of the coating film of the beveled portion of the semiconductor wafer based on an imaging result obtained by the imaging module; determine whether or not the obtained state information is a first allowable value; if the obtained state information is determined to be not the first allowable value, reset a new processing parameter of the semiconductor wafer; and control the at least one coating module to again perform the application of the coating liquid onto the semiconductor wafer for the parameter adjustment and the removal of the coating film formed on the beveled portion, wherein when the new processing parameter is reset, the controller performs a control to remove the coating film of the semiconductor wafer for the parameter adjustment, which has been processed by the at least one coating module, and process the semiconductor wafer for the parameter adjustment again in the at least one coating module.

 	The following is the reason for allowance of claim 23, pertinent arts do not alone or in combination disclose discharge a removing liquid from a beveled portion film removing nozzle toward a beveled portion of the semiconductor wafer to remove the coating film formed on the beveled portion; an imaging module including an imaging part configured to image the semiconductor wafer; a semiconductor wafer transfer mechanism configured to transfer the semiconductor wafer between the coating module and the imaging module; and a storage part, the method comprising: imaging, by the imaging module, an outer end surface of a semiconductor wafer for a parameter adjustment, which is processed by the coating module; obtaining state information of the coating film of the beveled portion of the semiconductor wafer based on an imaging result obtained by the imaging module; determining whether or not the obtained state information is a first allowable value; if the obtained state information is determined to be not the first allowable value, resetting a new processing parameter of the semiconductor wafer; controlling the coating module to again perform the application of the coating liquid onto the semiconductor wafer for the parameter adjustment and the removal of the coating film formed on the beveled portion; and when the new processing parameter is reset, controlling the coating module to remove the coating film of the semiconductor wafer for the parameter adjustment, which has been processed by the coating module, and process the semiconductor wafer for the parameter adjustment again in the coating module.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwase et al (US Pub No. 20060272676),Noda et al (US Pub No. 20170243738), Noda et al (US Pub No. 20190287796),Saito (US Pub No. 20160209763).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895